Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2018

                                      No. 04-17-00808-CV

                                         Daniel CRISP,
                                           Appellant

                                                v.

                                         Ismael CLAY,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI10107
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        This is an appeal from an enforcement order rendered against appellant Daniel Crisp. On
December 11, 2017, the trial court signed an “Order Enforcing Prior Turnover Order,” requiring
Crisp, the sole signatory on a certain TD Ameritrade account, to wire $406,917.50 to a receiver
that had been appointed in a previously rendered turnover order in favor of appellees, Ismael
Clay, Joshua Kennedy, Matthew Arneson, Arthur Charles, Samone Drake, Phillip Erbe,
Christopher Ramos, Christopher Rochon, Elric Thomas, Jimmie Walden, Jorge Garza, and
Christopher Buza.

        During the pendency of this appeal, Crisp filed a “Motion to Abate Appeal,” requesting
this court to abate this appeal because he had filed a “Motion for Relief from Judgment under
Federal Rule of Civil Procedure 60(b)” in federal court. Crisp stated his motion for relief
challenged an underlying federal judgment upon which the turnover order and enforcement order
are based. In his request for an abatement, Crisp indicated his motion for relief was set for a
hearing before Magistrate Judge Bemporad on May 7, 2018. We therefore granted Crisp’s
motion to abate and ordered the appeal abated pending resolution of any action relating to the
“Motion for Relief from Judgment under Federal Rule of Civil Procedure 60(b)” filed by Crisp
in Cause No. SA-17-CA-279-FB (HJB), Clay v. Mcanear and Crisp. We further ordered the
parties to notify this court with a status update regarding the motion for relief on or before June
18, 2018.

      On June 18, 2018, Crisp filed a status report, indicating Judge Bemporad issued a Report
and Recommendations, stating the motion for relief would be denied. In his report, he also
indicated the parties could file objections to the report on or before June 25, 2018. Crisp stated
he intended to file objections, and after the objections were filed, the federal court would make
its final determination as to the motion.

         On July 12, 2018, we again ordered the parties to notify this court with a status update
regarding the objections and final determination as to the motion for relief on or before July 23,
2018. On July 23, 2018, Crisp filed a second status report, informing this court that he filed
objections to the report issued by Judge Bemporad, and the objections remained pending before
Judge Bemporad. Thereafter, appellees filed a status report and motion to reinstate appeal,
asking this court to reinstate the appeal. In their motion, appellees acknowledge Crisp filed
objections to Judge Bemporad’s report, but emphasize Judge Bemporad denied Crisp’s motion
for relief in his report. Appellees point to Judge Bemporad’s finding that Crisp’s testimony at
the motion for relief hearing was “utterly lacking in credibility,” arguing the finding indicates
Crisp’s objections will most likely be denied. In response, Crisp argues appellees’ motion to
reinstate the appeal should be denied because again if his objections are granted and his motion
for relief is granted, then this appeal becomes moot.

        After consideration of the foregoing, we DENY appellees’ motion to reinstate the appeal
and ORDER the parties to notify this court with Judge Bemporad’s ruling regarding the
objections and final determination as to the motion for relief on or before 10 days after he
renders a ruling.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court